IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37312

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 342
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 2, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JARED G. SIZEMORE,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of two years, with a minimum
       period of confinement of four months, for felony injury to jail, affirmed.

       Deborah Whipple of Nevin, Benjamin, McKay & Bartlett LLP, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jared G. Sizemore pled guilty to felony injury to jail. I.C. § 18-7018. The district court
sentenced Sizemore to a unified term of two years, with a minimum period of confinement of
four months, to run consecutive to an unrelated sentence. Sizemore appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho


                                                1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Sizemore’s judgment of conviction and sentence are affirmed.




                                                   2